Exhibit 10.4

GENERAL SECURITY AGREEMENT

The undersigned Financial Insight Systems, Inc. (the “Debtor”) and ROSENTHAL &
ROSENTHAL, INC., (the “Secured Party”), with addresses as they appear with their
signatures below, AGREE, as follows:

1. In consideration of one or more loans, advances, or other financial
accommodations at any time before, at or after the date hereof made or extended
by Secured Party to Debtor, directly or indirectly, as principal, guarantor or
otherwise, Debtor hereby grants to Secured Party a security interest in, and
assigns to Secured Party, the Collateral described in Paragraph 2 to secure the
payment, performance and observance of all indebtedness, obligations and
liabilities of any kind of Debtor to Secured Party, now existing or hereafter
arising, direct or indirect (including participations or interest of Secured
Party in obligations of Debtor to others), acquired outright, conditionally, or
as collateral security from another, absolute or contingent, joint or several,
secured or unsecured, due or not, contractual or tortious, liquidated or
unliquidated, arising by operation of law or otherwise, and all instruments
evidencing any of the foregoing obligations (all of the foregoing being herein
referred to as the “Obligations”).

2. The Collateral is described as follows and/or on Schedule A annexed hereto as
part hereof and on any separate schedule at any time furnished by Debtor to
Secured Party (which are hereby deemed part of this Security Agreement), which
Collateral includes all attachments, accessions and equipment now or hereafter
affixed to the Collateral or used in connection therewith, substitutions and
replacements thereof, and (unless the description of the Collateral expressly
excludes after acquired collateral), all items of the Collateral both now
existing and hereafter acquired, created or arising, and all proceeds and
products thereof, if any:

(a) All present and future accounts, instruments, documents, chattel paper,
investment property, deposit accounts, letter of credit rights and general
intangibles (including, without limitations, all tax refund claims and license
fees), now owned or hereafter acquired, and the goods represented by any of the
foregoing or described in copies of invoices delivered to Secured Party in
connection with any of the foregoing; all returned, reclaimed or repossessed
goods with respect to any of the foregoing; all rights and remedies of the
Debtor under or in connection with any of the foregoing; and all proceeds
thereof (including, without limitation, insurance refund claims and all other
insurance claims and proceeds) and (b) all inventory now owned or hereafter
acquired wheresoever located, presently existing or hereafter arising, and all
additions and accessions thereto, including, without limitation, raw materials,
work in process, finished merchandise and all wrapping, packing and shipping
materials, all now owned or hereafter acquired chattel paper, patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, tradestyles, copyrights, copyright applications;
provided, however, that Debtor conveys no rights whatsoever in any trademarks,
tradenames, service marks or other rights of Debtor to use the term “EDGAR®” and
that no such tradenames, service marks or other rights, in whole or in part,
shall constitute “Collateral”



--------------------------------------------------------------------------------

hereunder; and provided, further, that Secured Party acknowledges that EDGAR® is
a registered trademark of the U.S. Securities and Exchange Commission (the
“SEC”); rights to proceeds of letters of credit, letter of credit rights and all
proceeds of any of the foregoing (including, without limitation, insurance
refund claims and all other insurance claims and proceeds); and all machinery,
equipment, furniture, fixtures, and chattel paper now owned or hereafter
acquired wheresoever located, including, without limitation, any and all parts,
replacements, substitutions, improvements, accessories, attachments and
additions thereto and therefor and the proceeds thereof (including, without
limitation, insurance refund claims and all other insurance claims and
proceeds).

3. Debtor warrants, represents and covenants that: (a) the chief executive
office of Debtor, the books and records relating to the Collateral and the
Collateral, are located at the addresses set forth below and Debtor will not
change any of the same without forty-five (45) days prior written notice to
Secured Party; (b) the Collateral is and will be used in Debtor’s business and
not for personal, family, household or farming use; (c) at all times the
Collateral will be owned by Debtor free and clear of all liens, security
interests and encumbrances except as set forth on Schedule B (“Permitted
Encumbrances”), if any, annexed hereto as part hereof; (d) Debtor will not
assign, sell mortgage, lease, transfer, pledge, grant a security interest in,
encumber, or otherwise dispose of or abandon any part or all of the Collateral
without prior written consent of Secured Party, except for Permitted Liens and
the sale from time to time in the ordinary course of business of Debtor of such
items of Collateral as may constitute part of the business inventory of Debtor
and the sale of Equipment or other fixed assets in the ordinary course of
business as part of replacement or upgrade policies and procedures; (e) Debtor
will make payment or deposit when due of all taxes, assessments or contributions
required by law which may be levied or assessed with respect to any of the
Collateral, and will deliver to Secured Party, on demand, certificates attesting
thereto; provided however, that Debtor shall not be required to pay or discharge
any tax, assessments, contributions or governmental charge the amount,
applicability or validity is being contested in good faith by appropriate
proceedings being diligently pursued and for which adequate reserves have been
established; (f) Debtor will use the Collateral for lawful purposes only, with
all reasonable care and caution and in conformity with all applicable laws,
ordinances and regulations, the failure to comply with which would have a
Material Adverse Effect; (g) Debtor will keep the Collateral in commercially
reasonable order, repair, running and marketable condition, at Debtor’s own cost
and expense; (h) Secured Party shall at all times during Debtor’s normal
business hours have free access to and right of inspection of the Collateral and
any records pertaining thereto (and the right to make extracts from and to have
access to, and may receive from Debtor when deemed necessary by Secured Party,
originals or true copies of such records and any papers and instruments relating
to any or all of the Collateral upon request therefor); (i) the Collateral is
now and shall remain personal property, and Debtor will not permit any of the
Collateral to become a part of or affixed to real property without prior written
notice to Secured Party and without first making all arrangements, and
delivering to Secured Party all instruments and documents, reasonably requested
by and satisfactory to Secured Party to protect the primary security interest
granted herein against all persons; (j) Debtor, at its own expense, will insure
the Collateral in the name of and with loss or damage payable to Secured Party,
against loss or damage, by fire and extended coverage, theft, burglary, bodily
injury and such other risks, with such companies and in such amounts, as is
required

 

- 2 -



--------------------------------------------------------------------------------

reasonably by Secured Party at any time (all such policies providing ten
(10) days minimum written notice of cancellation to Secured Party) and Debtor
shall deliver to Secured Party the original or duplicate policies, or
certificates or other evidence satisfactory to Secured Party of compliance with
the foregoing insurance provisions and Debtor will promptly notify Secured Party
of any material loss or damage to any of the Collateral or arising from its use;
(k) at its option, Secured Party may apply any insurance monies received at any
time to the cost of repairs to the Collateral and/or to payment of any of the
Obligations, whether or not due, in any order Secured Party may determine, any
surplus (after payment of all reasonable costs, attorney’s fees and
disbursements) to be remitted to Debtor; (l) Debtor will, at its expense,
perform all acts and execute all documents reasonably requested by Secured
Party, at any time or otherwise necessary to evidence, perfect, maintain and
enforce Secured Party’s primary security interest in the Collateral; (m) Debtor
assumes all responsibility and liability arising from the use of the Collateral;
(n) upon request of Secured Party, at any time and from time to time, Debtor
shall, at its sole cost and expense, execute and deliver to Secured Party one or
more financing statements pursuant to the Uniform Commercial Code (“UCC”) and
any other papers, documents or instruments requested by Secured Party in
connection with this Security Agreement, and Debtor hereby authorizes Secured
Party to execute and file at any time or times, one or more financing statements
or other notices, of security interest with respect to all or any part of the
Collateral; (o) in its discretion, Secured Party may, whether or not an event of
default has occurred or any of the Obligations be due, in its name or Debtor’s
or otherwise, notify any account debtor or obligor of any account, contract
right, instrument, document, chattel paper or general intangibles included in
the Collateral to make payment to Secured Party; (p) Secured Party, may in its
sole discretion, demand, sue for, collect or receive any money or property at
any time payable or receivable on account of or in exchange for, or make any
compromise or settlement deemed desirable by Secured Party with respect to, any
of the Collateral, and/or extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, or release, any of the
Collateral all without notice to/or consent by Debtor and without otherwise
discharging or affecting the Obligations or the security interest granted
herein; (q) Secured Party may in its discretion, for the account and expense of
Debtor, pay any amount or do any act required of Debtor hereunder or requested
by Secured Party to preserve, protect, maintain or enforce the Obligations or
the primary security interest granted herein, and which Debtor fails to do or
pay; (r) Debtor will promptly pay Secured Party for any and all sums, costs, and
expenses which Secured Party may pay or incur in defending, protecting or
enforcing the primary security interest granted herein or in enforcing payment
of the Obligations or otherwise in connection with the provisions hereof,
including but not limited to all court costs, collection charges, travel, and
attorney’s fees and expenses, all of which, together with legal interest, shall
be part of the Obligations; (s) if a Default has occurred and is continuing,
Secured Party, in its discretion, may transfer to or register in the name of
Secured Party or its nominee all or any of the Collateral consisting of
securities, and under such circumstances, whether or not so transferred or
registered, Secured Party shall be entitled to (i) receive all income and
dividends thereon (including stock dividends and rights to subscribe) as a part
of the Collateral, (ii) exchange any or all such Collateral upon the
reorganization, recapitalization, or readjustment of any entity issuing such
securities, (iii) vote such Collateral so transferred or registered, and
(iv) exercise any or all power with respect thereto as if an absolute owner
thereof; (t) at any time Secured Party may assign, transfer and deliver to any
transferee of any of the Obligations, any or all of

 

- 3 -



--------------------------------------------------------------------------------

the Collateral, whereupon Secured Party shall be fully discharged from all
responsibility and the transferee shall be vested with all powers and rights of
Secured Party hereunder with respect thereto, but Secured Party shall retain all
rights and powers with respect to any Collateral not assigned, transferred or
delivered.

4. The occurrence of any one or more of the following events shall constitute an
event of default (“Default”) by Debtor under this Security Agreement: (a) any
Default under the Financing Agreement dated on or about the date hereof between
Secured Party and Debtor; (b) if at any time Secured Party shall, in its
reasonable judgment, consider the Obligations insecure or any material portion
of the Collateral unsafe, insecure or insufficient, and Debtor shall not on
demand furnish other collateral or make payment on account, satisfactory to
Secured Party; (c) if Debtor or any obligor, maker, endorser, acceptor, surety
or guarantor of, or any party to, any of the Obligations or the Collateral (the
same, including Debtor, being collectively referred to herein as “Obligors”)
shall default in the punctual payment of any sum payable with respect to, or in
the observance or performance of any of the terms and conditions of, any
Obligations or of this Security Agreement (after the lapse of any applicable
notice, cure or grace periods); (d) if any warranty, representation or statement
of fact made to Secured Party in any Loan Document or any certificate or notice
given under any thereof, by or on behalf of Debtor is false or misleading in any
material respect when made; (e) if there occurs any loss, theft, substantial
damage to or destruction of any of the Collateral, or the making of any levy on,
seizure, attachment or garnishment of any material portion of the Collateral;
(f) if any of the Obligors being a natural person or any general partner of an
Obligor which is a partnership, shall die or (being a partnership or
corporation) shall be dissolved, or if any of the Obligors (if a corporation)
shall fail to maintain its corporate existence in good standing and shall not
restore such good standing within ten (10) Business Days of receiving knowledge
thereof; (g) if any of the Obligors shall become insolvent (however defined or
evidenced) or commit an act of bankruptcy or make an assignment for the benefit
of creditors or appoint a committee of creditors, or make or send notice of an
intended bulk transfer, or if there shall be convened by any Obligor a meeting
of the creditors or principal creditors of any of the Obligors for the purpose
of initiating any of the actions or proceedings referred to in this sub-clause
(g); (h) if there shall be filed by or against any of the Obligors any petition
for any relief under the bankruptcy laws of the United States now or hereafter
in effect or under any insolvency, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) and such proceeding shall remain undismissed for a
period of sixty (60) days; (i) if the usual business of any of the Obligors
shall be terminated or suspended; (j) if any proceeding, procedure or remedy
supplementary to or in enforcement of judgment shall be commenced against, or
with respect to any property of, any of the Obligors, the unsuccessful
resolution of which would have a Material Adverse Effect; or (k) if any petition
or application to any court or tribunal, at law or in equity, be filed by or
against any of the Obligors for the appointment of any receiver or trustee for
any of the Obligors or any substantial portion of the property of any of them
and such proceeding shall remain undismissed for a period of sixty (60) days.

5. Upon the occurrence of any Default and at any time thereafter so long as such
Default remains uncured or waived, in each case, as set forth in writing by
Secured Party,

 

- 4 -



--------------------------------------------------------------------------------

Secured Party may, upon written notice to or demand upon Debtor, declare any or
all Obligations of Debtor immediately due and payable and Secured Party, at
which time Secured Party may, at its option, exercise any of the following
rights and remedies (to the extent permitted by applicable law) in addition to
all rights and remedies of a secured party under the UCC, all such rights and
remedies being cumulative, not exclusive and enforceable alternatively,
successively or concurrently:

(a) Secured Party may, at any time and from time to time, with or without
judicial process and the aid and assistance of others enter upon any premises in
which any of the Collateral may be located and, without resistance or
interference by Debtor, take possession of the Collateral; and/or dispose of any
part or all of the Collateral on any premises of Debtor; and/or require Debtor
to assemble and make available to Secured Party at the expense of Debtor any
part or all of the Collateral at any place and time designated by Secured Party
which is reasonably convenient to both parties; and/or remove any part or all of
the Collateral from any premises on which any part may be located for the
purpose of effecting sale or other disposition thereof (and if any of the
Collateral consists of motor vehicles, Secured Party may use Debtor’s license
plates); and/or sell, resell, lease, assign and deliver, grant options for or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing, at public or
private sale or proceedings, by one or more contracts, in one or more parcels,
at the same or different times, with or without having the Collateral at the
place of sale or other disposition, for cash and/or credit, and upon any terms,
at such place(s) and time(s) and to such persons, firms or corporations as
Secured Party deems best, all without demand for performance or any notice or
advertisement whatsoever except that where an applicable statute requires
reasonable notice of sale. Debtor hereby agrees that the sending of ten
(10) days notice by ordinary mail, postage prepaid, to Debtor at 50 Washington
Street, Norwalk, CT 06984 of the place and time of any public sale or of the
time after which any private sale or other intended disposition is to be made,
shall be deemed reasonable notice thereof. If any of the Collateral is sold by
Secured Party upon credit or for future delivery, Secured Party shall not be
liable for the failure of the purchaser to pay for same and in such event
Secured Party may resell such collateral. Secured Party may buy any part or all
of the Collateral at any public sale and if any part or all of the Collateral is
of a type customarily sold in a recognized market or is of the type which is the
subject of widely distributed standard price quotations Secured Party may buy at
private sale and may make payment therefor by any means. Secured Party may apply
the cash proceeds actually received from any sale or other disposition of
Collateral to the expenses of retaking, holding, preparing for sale, selling,
leasing and the like, to attorney’s fees and all expenses, travel and other
expenses which may be incurred by Secured Party in attempting to collect the
Obligations or enforce this Security Agreement or in the prosecution or defense
of any action or proceeding related to the subject matter of this Security
Agreement; and then to the Obligations in such order and as to principal or
interest as Secured Party may desire; and Debtor shall remain liable and will
pay Secured Party on demand any deficiency remaining, including legal interest
thereon and the balance of any expenses unpaid, with any surplus to be paid to
Debtor, subject to any duty of Secured Party imposed by law to the holder of any
subordinate security interest in the Collateral known to Secured Party. Debtor
recognizes that the Secured Party may be unable to effect a public sale of all
or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act of 1933, but may be

 

- 5 -



--------------------------------------------------------------------------------

compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof. Debtor agrees that any such private sales may be
at prices and other terms less favorable to the seller than if sold at public
sales and that such private sales shall not be deemed to have been made in a
commercially unreasonable manner by virtue of any discount at which such sales
are made; Secured Party has no obligation to delay sale of any such securities
for the period of time necessary to permit the issuer of such securities, even
if such issuer would agree, to register such securities for public sale under
the Securities Act of 1933;

(b) Secured Party may appropriate, set off and apply to the payment of any or
all of the Obligations, any and all balances, sums, property, claims, credits,
deposits, accounts, reserves, collections, drafts, notes, or other items or
proceeds of the Collateral in or coming into the possession of Secured Party or
its agents and belonging or owing to Debtor, following written notice to Debtor,
and in such manner as Secured Party may in its discretion determine;

(c) any of the proceeds of the Collateral received by Debtor shall not be
commingled with other property of Debtor, but shall be segregated, held by the
Debtor in trust as the exclusive property of Secured Party, and Debtor will
immediately deliver to Secured Party the identical checks, monies, or other
proceeds of Collateral received.

6. To effectuate the terms and provisions hereof and subject to Article 8 of the
Financing Agreement, Debtor hereby designates and appoints Secured Party and its
designees or agents as attorney-in-fact of Debtor, irrevocably and with power of
substitution, with authority to receive, open and dispose of all mail addressed
to Debtor, to notify the Post Office authorities to change the address for
delivery of mail addressed to Debtor to such address as Secured Party may
designate; to endorse the name of Debtor on any notes, acceptances, checks,
drafts, money orders or other evidences of payment or proceeds of the Collateral
that my come into Secured Party’s possession; to sign the name of Debtor on any
invoices, documents, drafts against and notices to account debtors of Debtor,
assignments and requests for verification of accounts; to execute proofs of
claim and loss; to execute any endorsements, assignments, or other instruments
of conveyance or transfer to adjust and compromise any claims under insurance
policies; to execute releases; and to do all other acts and things necessary and
advisable in the sole discretion of Secured Party to carry out and enforce this
Security Agreement. All acts of said attorney or designee are hereby ratified
and approved and said attorney or designee shall not be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact or law;
provided that such act or omission does not constitute fraud, willful misconduct
or gross negligence. This power of attorney being coupled with an interest is
irrevocable while any of the Obligations shall remain unpaid.

7. Under no circumstances shall Secured Party be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Collateral, of any nature or kind, or any matter or proceedings arising out of
or relating thereto, but the same shall be at the Debtor’s sole risk at all
times. Secured Party shall not be required to take any action of any kind to
collect, preserve, or protect its or Debtor’s rights in the Collateral or
against other parties thereto,

 

- 6 -



--------------------------------------------------------------------------------

provided that such acts or omissions do not constitute fraud, willful misconduct
or gross negligence. Debtor hereby releases Secured Party from any claims,
causes of action and demands at any time arising out of or with respect to this
Security Agreement, the Obligations, the use of the Collateral and/or any
actions taken or omitted to be taken by Secured Party with respect thereto, and
Debtor hereby agrees to hold Secured Party harmless from and with respect to any
and all such claims, causes of action and demands. Secured Party’s prior
recourse to any part or all of the Collateral shall not constitute a condition
of any demand, suit or proceeding for payment or collection of the Obligations.
No act, failure or delay by Secured Party shall constitute a waiver of its
rights and remedies hereunder or otherwise. No single or partial waiver by the
Secured Party of any default, or right or remedy which it may have shall operate
as a waiver of any other default, right or remedy or the same default, right or
remedy on a future occasion. DEBTOR HEREBY WAIVES PRESENTMENT, NOTICE OF
DISHONOR AND PROTEST OF ALL INSTRUMENTS INCLUDED IN OR EVIDENCING ANY OF THE
OBLIGATIONS OR THE COLLATERAL, AND ANY AND ALL OTHER NOTICES AND DEMANDS
WHATSOEVER (EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY OTHER LOAN DOCUMENT).
IN THE EVENT OF ANY LITIGATION, WITH RESPECT TO ANY MATTER CONNECTED WITH THIS
SECURITY AGREEMENT, THE OBLIGATIONS OR THE COLLATERAL, DEBTOR HEREBY WAIVES THE
RIGHT TO A TRIAL BY JURY AND ALL DEFENSES, RIGHTS OF SETOFF AND RIGHTS TO
INTERPOSE COUNTERCLAIMS OF ANY NATURE. DEBTOR HEREBY IRREVOCABLY CONSENTS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW
YORK AND OF ANY FEDERAL COURT LOCATED IN SUCH CITY OF NEW YORK IN CONNECTION
WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE OBLIGATIONS,
THIS SECURITY AGREEMENT OR THE COLLATERAL, OR ANY DOCUMENT OR INSTRUMENT
DELIVERED WITH RESPECT TO ANY OF THE OBLIGATIONS. DEBTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO DEBTOR AT ITS CHIEF EXECUTIVE OFFICE
SET FORTH BELOW, OR AT SUCH OTHER ADDRESS AS DEBTOR MAY DESIGNATE BY WRITTEN
NOTIFICATION BY CERTIFIED OR REGISTERED MAIL DIRECTED TO AND RECEIVED BY SECURED
PARTY AT ITS OFFICE SET FORTH IN THE FINANCING STATEMENTS FILED HEREUNDER (OR IF
NO SUCH FINANCING STATEMENTS HAVE BEEN FILED, AT THE OFFICE OF SECURED PARTY AT
WHICH IS LOCATED THE OFFICER IN DIRECT SUPERVISION OF THE WITHIN SECURITY
INTEREST). The Debtor so served shall appear or answer to such summons,
complaint or other process within thirty (30) days after the mailing thereof.
Should the Debtor so served fail to appear or answer within said thirty (30) day
period, such Debtor shall be deemed in default and judgment may be entered by
Secured Party against such Debtor for the amount or such other relief as may be
demanded in any summons, complaint or other process so served. In the
alternative, in its discretion Secured Party may effect service upon Debtor in
any other form or manner permitted. No provision hereof shall be modified,
altered or limited except by a written instrument expressly referring to this
Security Agreement and to the provision so modified or

 

- 7 -



--------------------------------------------------------------------------------

limited and executed by the party to be charged. Debtor, if more than one, shall
be jointly and severally liable hereunder. The execution and delivery of this
Security Agreement has been authorized by the Board(s) of Directors of Debtor
and by any necessary vote or consent of stockholders of Debtor (if a
corporation). This Security Agreement and all Obligations shall be binding upon
the heirs, executors, administrators, successors, or assigns of Debtor, and
shall, together with the rights and remedies of Secured Party hereunder, inure
to the benefit of Secured Party, its successors, endorsees and assigns. This
Security Agreement and the Obligations shall be governed in all respects by the
laws of the State of New York. If any term of this Security Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby. Secured Party is authorized to annex
hereto any schedules referred to herein. Debtor acknowledges receipt of a copy
of this Security Agreement. All terms used and not otherwise defined herein
shall have the meanings as defined in the Financing Agreement or the New York
Uniform Commercial Code, as applicable.

IN WITNESS WHEREOF, Debtor has caused this Agreement to be executed by its
corporate officers thereto duly authorized as of April 5, 2007.

 

    FINANCIAL INSIGHT SYSTEMS, INC.       By:  

/s/ Susan Strausberg

      President and Chief Executive Officer   Location of Debtor’s Books and
Records:   Chief Executive Office of Debtor:   50 Washington Street   50
Washington Street   Norwalk, CT 06854   Norwalk, CT 06854   Mailing Address of
Debtor:   Other Places of Business of Debtor:   50 Washington Street    
Norwalk, CT 06854       1.   11200 Rockville Pike, Rockville, MD 20852     2.  

 

 

 

- 8 -



--------------------------------------------------------------------------------

Name of record owner of real estate where

any of the collateral is or may be affixed to

realty:

  Tradenames of Debtor:     1.  

 

  1.  

 

 

 

- 9 -



--------------------------------------------------------------------------------

Schedule A

All Assets as described in paragraph 2 hereof.

 

- 10 -



--------------------------------------------------------------------------------

Schedule B

 

- 11 -